23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles L. GREGORY, Jr., Plaintiff-Appellant,v.James MELVIN, Director, Northern Virginia Juvenile DetentionHome;  Joe Parks, Associate Director, Northern VirginiaJuvenile Detention Home;  Paul Minor, President, AmericanInternational Security Corporation, Defendants-Appellees.
No. 94-1091.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-93-1372-A)
Charles L. Gregory, Jr., pro se.
Jack L. Gould, Fairfax, VA;  Francis Joseph Prior, Jr., Ellis, Dyer & Boccarosse, Fairfax, VA, for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action for damages.  We find that the district court properly found Gregory's allegations of tortious conduct insufficient to state a federal cause of action.  Moreover, since there is no diversity of citizenship, there is no basis for federal jurisdiction in this case.  Finally, we note that the district court properly recognized that since the conduct complained of occurred over two years prior to the filing of this action, it would be barred by the applicable statute of limitations.  See Va.Code Ann. Sec. 8.01-243(A) (Michie 1992).  The district court's order is therefore affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED